United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, KINGSBRIDGE
STATION, Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0555
Issued: June 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2017 appellant, through counsel, filed a timely appeal from a December 5,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish left elbow, bilateral
knee, and back conditions causally related to an accepted August 19, 2015 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 19, 2015 appellant, a 55-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injuries to her left elbow, bilateral knee, and back that
day as a result of falling while being chased by a dog while in the performance of her duties. She
stopped work that same day and has not yet returned to work. Appellant further submitted pay
rate information in support of her claim.
In a September 25, 2015 development letter, OWCP advised appellant of the deficiencies
of her claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted a November 3, 2015 narrative statement indicating that
she visited the emergency room, her primary care physician, a spine specialist, and a pain
management specialist for her injuries. She further submitted hospital records from Montefiore
Medical Center dated August 19, 2015 from an unidentifiable healthcare provider diagnosing low
back pain, contusion of left elbow, and left knee pain due to falling at work while being chased by
a dog that day. The hospital records indicated that appellant had a past medical history of a left
knee meniscal tear.
An August 19, 2015 report from a physician assistant indicated that appellant was seen,
treated, and released by the emergency department for low back pain, bilateral knee pain, and left
elbow pain status post fall while being chased by a dog at work and had been advised to return to
work, effective August 25, 2015.
In a September 9, 2015 work excuse note, Dr. Ilora Rafique, an internist, took appellant off
of work from September 9 to 24, 2015 and released her to work on September 25, 2015. She
asserted that appellant was status post workers’ compensation injury for “cervicalgia/shoulder”
and lumbar spine pain.
In an October 27, 2015 report, Dr. Evan Schwechter, an orthopedic surgeon, asserted that
appellant had been seen on September 1, October 13, 20, and 27, 2015.
In a report dated October 29, 2015, Dr. John Olsewski, a Board-certified orthopedic
surgeon, found spondylotic changes principally at L5-S1 based on his review of a magnetic
resonance imaging (MRI) scan. On November 12, 2015 he indicated that appellant was
undergoing evaluation for her lumbar spine and advised that she was not capable of working until
December 17, 2015 when she would be reevaluated and her work status would be determined.
By decision dated December 10, 2015, OWCP denied the claim, as the medical evidence
submitted was insufficient to establish that a medical condition had been diagnosed in connection
with the accepted August 19, 2015 employment event.
On December 22, 2015 counsel requested an oral hearing by a representative of the Branch
of Hearings and Review.
Appellant submitted reports dated September 24 and December 17, 2015 from
Dr. Olsewski who diagnosed spondylosis at L5-S1 and indicated that she had no surgical lesion.
Dr. Olsewski reported that appellant had been off work since her claimed August 19, 2015 injury
and opined that she was not capable of work because she had no pain management.
2

In reports dated August 20, 2015, March 2, April 27, May 10, and April 27, 2016,
Dr. Rafique diagnosed lumbar radiculopathy status post August 19, 2016 injury during workrelated activities for which she required physical therapy and pain management. On May 10, 2016
she diagnosed knee osteoarthritis requiring left total knee replacement surgery on May 17, 2016.
On July 7, 2016 Dr. Arnold Wilson, a Board-certified orthopedic surgeon, diagnosed left
knee post-traumatic arthritis and right knee degenerative joint disease and opined that appellant’s
conditions were causally related to her fall after being chased by a dog at work while delivering
mail.
A telephonic hearing was held before an OWCP hearing representative on August 2, 2016.
Appellant provided testimony and the hearing representative held the case record open for 30 days
for the submission of additional evidence.
Subsequently, appellant submitted reports dated July 13, August 24, and October 5, 2016
from Dr. Wilson who diagnosed status post left total knee replacement and opined that appellant
was totally disabled from work.
By decision dated December 5, 2016, OWCP’s hearing representative affirmed that the
August 19, 2015 employment incident occurred as alleged, but denied the claim because the
medical evidence of record failed to establish causal relationship between appellant’s diagnosed
conditions and the accepted August 19, 2015 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury3 was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008).

3

injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a causal
relationship between the conditions for which compensation is claimed and the accepted
August 19, 2015 employment incident.
In a July 7, 2016 report, Dr. Wilson diagnosed left knee post-traumatic arthritis and right
knee degenerative joint disease. He opined that appellant’s conditions were causally related to her
fall after being chased by a dog at work while delivering mail. Dr. Wilson also diagnosed status
post left total knee replacement and opined that appellant was totally disabled for work. The Board
finds that Dr. Wilson failed to provide sufficient medical rationale explaining how falling while
being chased by a dog at work on August 19, 2015 caused or aggravated appellant’s bilateral knee
conditions. Dr. Wilson noted that her conditions occurred while she was at work, but such
generalized statements do not establish causal relationship because they merely repeat appellant’s
allegations and are unsupported by adequate medical rationale explaining how her physical activity
at work actually caused or aggravated the diagnosed conditions.7 Dr. Wilson’s opinion was based,
in part, on temporal correlation. However, the Board has held that neither the mere fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.8 The need for rationale is particularly important as the evidence of record
indicates that appellant had a medical history of meniscal tear in the left knee.9 Dr. Wilson did not
otherwise sufficiently explain the reasons why diagnostic testing and examination findings led him
to conclude that the August 19, 2015 incident at work caused or contributed to the diagnosed
conditions or left total knee replacement surgery. Lacking thorough medical rationale on the issue
of causal relationship, the Board finds that the reports from Dr. Wilson are insufficient to establish
that appellant sustained an employment-related injury.
In her reports, Dr. Rafique noted that appellant was status post workers’ compensation
injury for “cervicalgia/shoulder” and lumbar spine pain. She later diagnosed lumbar radiculopathy
5

Id.

6

Id.

7

See K.W., Docket No. 10-0098 (issued September 10, 2010).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

9

See P.H., Docket No. 16-0654 (issued July 21, 2016); S.R., Docket No. 16-0657 (issued July 13, 2016).

4

status post August 19, 2015 injury and knee osteoarthritis requiring left total knee replacement
surgery on May 17, 2016. Dr. Rafique did not provide medical rationale explaining how
appellant’s diagnosed conditions were caused or aggravated by falling while being chased by a
dog at work on August 19, 2015. She noted that appellant sustained an injury on August 19, 2015
during work-related activities. However, such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how her physical activity actually caused the diagnosed conditions.10
Thus, Dr. Rafique’s reports are of limited probative value and insufficient to establish that
appellant sustained an employment-related injury on August 19, 2015.
In his reports, Dr. Olsewski diagnosed spondylosis at L5-S1 and noted that appellant had
no surgical lesion. He reported that appellant had been off work since her claimed August 19,
2015 injury and opined that she was not capable of work because she had no pain management.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.11 Thus,
appellant has not met her burden of proof with this evidence.
Dr. Schwechter noted that appellant had been seen on September 1, October 13, 20, and
27, 2015. The Board finds that the report from Dr. Schwechter is of limited probative value as it
fails to address whether appellant’s employment caused a diagnosed condition.12
Appellant submitted hospital records dated August 19, 2015 diagnosing low back pain,
contusion of left elbow, and left knee pain due to falling at work while being chased by a dog that
day. However, these records are from a healthcare provider whose identity cannot be discerned
from the record. Because it cannot be determined whether this record is from a physician as
defined in 5 U.S.C. § 8101(2), it does not constitute competent medical evidence.13
Appellant further submitted evidence from a physician assistant. This document does not
constitute competent medical evidence because a physician assistant is not considered a
“physician” as defined under FECA.14 As such, this evidence is insufficient to meet appellant’s
burden of proof.
As appellant has not submitted rationalized medical evidence to support her traumatic
injury claim that she sustained an injury causally related to the accepted August 19, 2015

10

See K.W., supra note 7.

11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
13

R.M., 59 ECAB 690, 693 (2008). See C.B., supra note 11 (a medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute probative medical evidence).
14
5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants). See also Gloria J. McPherson,
51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal relationship can
only be resolved through the submission of probative medical evidence from a physician).

5

employment incident, she failed to meet her burden of proof to establish entitlement to FECA
benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish left elbow,
bilateral knee, and back conditions causally related to the accepted August 19, 2015 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

